Title: Robert Morrell to Thomas Jefferson, 22 January 1813
From: Morrell, Robert
To: Jefferson, Thomas


          Sir Washington jan 22–1813 
          about two months since in paris was commited to my special care a book addressed to the Hon. Mr Jefferson which I this day put in the post office
          
          during my stay of some months in the capital I made science a principal object which occasionally led me into the society of some of [Mr] J’s acquaintances among others Mr Cuvier frequently made respectful mention of his name
           Mr Wm MacClure who is in the scientific road also talked of the americain Worthy in that style of admiration which every man will who for a moment contemplates his character
          I have the honor to be Your most obdt servtRobt Morrell M.D.
        